1 Reported in 105 P.2d 70.
On May 27, 1940, the supreme court of the United States, in the case of State ex rel. Columbia Broadcasting Company v. SuperiorCourt for King County, J.T. Ronald, Judge, which case was then pending before the supreme court of the United States on a writ of certiorari to review the judgment of this court entered on February 7, 1940, pursuant to the opinion of this court filed November 18, 1939, and now reported in 1 Wn.2d 379,96 P.2d 248, entered the following order:
"PER CURIAM: It appearing that the cause has become moot, the judgment of the supreme court of Washington is vacated and the cause is remanded for such proceedings as by that court may be deemed appropriate, without costs to either party in this court.Florida v. Knott [308 U.S. 507, 60 S.Ct. 72], No. 22 this term, decided October 9, 1939." 310 U.S. 613, 60 S.Ct. 1085.
After the order above referred to had been received by this court, relator, Columbia Broadcasting Company, filed a motion in this court, wherein it asked that this court vacate its judgment of February 7, 1940; that relator's application for a writ of prohibition be dismissed, for the reason that the cause had become moot; that costs in this court be taxed against the Waldo Hospital Association, Inc.; and that an order be entered withdrawing the opinion in this cause, reported in 1 Wn.2d 379,  96 P.2d 248.
The supreme court of the United States did not see fit to allow relator costs in that court, and we are of the opinion no costs should be allowed relator in this court.
We are also of the view that the opinion in this cause, having been printed in the advance sheets and in the bound volume of the Washington Reports, could not well be, and should not be, withdrawn, and for this and other reasons which might be advanced, *Page 712 
but which we deem it unnecessary to set out, relator's motion to withdraw the opinion is also denied.
Pursuant, however, to the order of the supreme court of the United States, above referred to, the judgment of this court, entered February 7, 1940, in the above entitled cause, is hereby vacated, and the application of relator for a writ of prohibition is hereby dismissed.
 *Page 1